Citation Nr: 1144105	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-37 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether either a February 1964 rating decision denying entitlement to service connection for anxiety reaction, claimed as a nervous condition, or a February 1965 rating decision denying service connection for psychosis, contain clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1950 until February 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina, which denied a claim of CUE with respect to a February 1964 denial of service connection for a claimed "nervous condition."

In a February 1964 rating decision, the RO denied service connection for a claimed nervous condition.  In a February 1965 rating decision, the RO denied service connection for psychosis.  The Veteran did not appeal those decisions.  In December 2009, the Veteran filed a CUE claim.  A January 2010 rating decision (and subsequent statement of the case in June 2010) determined that there was no CUE in the February 1964 and February 1965 rating decisions.

In December 2010 correspondence from the Veteran's representative, it was suggested that a rating decision of February 1965 should be the focus of the CUE claim, and not the February 1964 rating action.  In this regard, the representative noted that historically, the Veteran had submitted new and material evidence within the regulatory appeal period following the February 1964 denial, prompting the issuance of the February 1965 rating action.  The February 1965 action noted that the earlier 1964 decision was "incorporated by reference."  The Veteran's representative also noted that the June 2010 statement of the case addressed both the 1964 and 1965 decisions in evaluating the CUE claim.

Taking into account the arguments raised by the Veteran's representative, the Board has characterized the issue on appeal as set forth on the title page of this decision.  Although the December 2010 letter from the representative was received after the appeal was certified to the Board, there is no need for a remand in this case.  Indeed, the letter was simply a request that the Board consider whether CUE existed in a February 1965 decision, a question which has already been addressed in the first instance by the RO.  Thus, there is no prejudice for the Board to proceed with appellate review at the present time.

Furthermore, it is noted that an April 2010 letter from the RO informed the Veteran that they were "working on (his) notice of disagreement...for: (an) earlier effective date than August 23, 2000, for schizoaffective disorder."  In the interests of clarity, the Board points out that the only basis for considering an earlier effective date here are the claims of CUE in the February 1964 and February 1965 rating actions.  Indeed, within the year following the July 2009 rating decision initial grant of service connection for a schizoaffective disorder, the Veteran expressed no other basis for an earlier effective date.  In fact, his notice of disagreement expressly references, and is limited to, the January 2010 denial of CUE.  Thus, the April 2010 RO letter to the Veteran, when viewed in the context of the record as a whole, is merely referencing the CUE claim that was subsequently perfected for appeal.  Therefore such letter does not indicate the existence of any separate effective date claims on a basis independent from that of CUE in a 1964 or 1965 rating decision.  Accordingly, there is only one issue for appellate consideration, as reflected on the title page of this decision.

In January 2011, the Board determined that there was no CUE in the February 1964 and February 1965 rating decisions.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Order, the Court Clerk granted a Joint Motion for Remand (JMR), vacating the January 2011 Board decision.  The Court returned the issue to the Board for compliance with the instructions in the JMR.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed February 1964 rating decision denied service connection for a claimed nervous condition.

2.  While the February 1964 rating decision failed to specifically reference an in-service finding that the Veteran's symptoms were highly suggestive of paranoid psychosis and post-service diagnoses of acquired psychiatric disorders, it has not been demonstrated that the outcome would have been manifestly different if not for such error.

3.  There is no showing that the RO misapplied the law, as it existed at the time of the February 1964 rating decision.

4.  An unappealed February 1965 rating decision denied service connection for psychosis.

5.  The February 1965 decision concluded that a January 1965 private doctor's letter indicating probable schizophrenia did not warrant a change in the previous denial of service connection.

6.  There is no showing that the RO misapplied the law, as it existed at the time of the February 1965 rating decision.


CONCLUSIONS OF LAW

1.  The February 1964 rating decision denying entitlement to service connection for a claimed nervous condition did not contain CUE.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.105 (2011).

2.  The February 1965 rating decision denying entitlement to service connection for a claimed nervous condition did not contain CUE.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.105 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In general, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  However, the VCAA does not apply to claims of CUE.  This is true irrespective of whether the Board or the RO issued that decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions) and Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims, either).

Clear and Unmistakable Error

Historically, the Veteran initially claimed service connection in January 1964 for what he characterized as a "nervous condition."  The claim was denied by the RO in an unappealed February 1964 rating action, which the Veteran now challenges on the basis of CUE.

Following the February 1964 denial of service connection, the next adjudication of a psychiatric claim occurred in February 1965, at which time service connection for psychosis was denied.  The Veteran did not appeal that determination.  Thereafter, he attempted on numerous occasions to reopen psychiatric claims, variously characterized as schizophrenia and more generically as a nervous condition.  A September 2000 rating decision rejected a request to reopen the claim and an appeal to the Board was perfected.  Following a remand in May 2003, the Board denied the application to reopen in an October 2003 decision.  However, the Veteran appealed that decision to the Court.  In a September 2004 Order, the Court vacated the October 2003 Board decision and remanded the matter back to the Board for development consistent with the parties' JMR.  The Board, in turn, remanded the matter back to the RO in March 2005.  When the appeal returned to the Board in April 2006, the claim was again denied.  However, the Veteran again appealed to the Court, which then vacated the April 2006 denial in a December 2007 Order. In December 2008, the Board reopened the claim and remanded the underlying service connection issue for additional development.  Ultimately, the RO granted service connection for schizoaffective disorder in a July 2009 rating decision, assigning a 70 percent evaluation, effective August 23, 2000.

The Veteran did not directly challenge any aspect of the initial grant awarded in July 2009.  Instead, in December 2009, he contended that his psychiatric claim should have been granted back in February 1964, and that the RO's failure to do so at that time constituted CUE.  In January 2010, the RO adjudicated and denied the CUE claim.  The Veteran perfected an appeal of that determination and in January 2011, the Board determined that there was no CUE in the February 1964 and 1965 rating decisions.  

Based on the foregoing procedural history, the narrow question for consideration in this appeal is whether either the February 1964 or February 1965 rating decisions contained CUE.  To this end, the laws and regulations pertaining to CUE claims will be outlined in the paragraphs that follow.

An unappealed decision of the Regional Office (RO) or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A , 7111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105 , 20.1400 (2011).

To establish CUE, either the correct facts, as they were known at the time of the prior adjudication, were not before the adjudicator, or the statutory or regulatory provisions extant at the time were incorrectly applied.  The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  Moreover, errors that would not have changed the outcome of the contested adjudication are harmless and, by definition, do not constitute CUE.  Id.  Rather, CUE involves errors that are undebatable, such that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-314.

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear and unmistakable error' requires that error, otherwise prejudicial, must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be remembered that clear and unmistakable error is a very specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

It is additionally noted that the determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell at 314.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Where evidence establishes CUE, the prior decision in question will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

The Board notes that the regulations pertaining to service connection generally, as well as 38 C.F.R. § 3.303(c), concerning personality disorders, congenital disorders, and developmental defects, remain unchanged from 1964 to the present time.  Moreover, 38 C.F.R. § 3.309(a), providing presumptive service connection for psychoses as chronic disease, was in existence in 1964-65 as well.  As will be discussed below, there is no demonstration that the law was incorrectly applied.

In the decision below, the Board will again address the assertions covered in its January 2011 decision, as well as the matters raised in the July 2011 JMR.  For the reasons specified below, there is no basis for a finding of CUE in the February 1964 and February 1965 rating decisions.

In determining whether the February 1964 rating decision denying service connection for a claimed nervous disorder involved CUE, it is necessary to evaluate the evidence then of record.  In this regard, the claims folder in February 1964 contained the Veteran's service treatment records and a VA examination report conducted in December 1963.  Parenthetically, this December 1963 VA examination report was mislabeled in the January 2011 Board decision as a VA examination report from February 1964, which is addressed in more detail below.

Moreover, the February 1964 rating decision notes that the Veteran had been hospitalized at the South Carolina State Hospital in January 1964, though records of such treatment were not associated with the file.  (There is no allegation that the absence of those records constituted CUE - in any event, such a contention would fail, as VA's failure to fulfill the duty to assist cannot amount to CUE, as set forth under 38 C.F.R. § 20.1403(d) and as held in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003)).

In this case, the service treatment records reflect no psychiatric abnormality detected upon enlistment examination in July 1950.  During service, however, the Veteran required admission for psychiatric care in September 1952, following a suicide attempt.  His actions were prompted by his anxiety over potential punishment that he would receive for an incident in which he assaulted an individual in his barracks.  In October 1952 he was discharged from the hospital but required readmission the very next day, as he was troubled after receiving verbal abuse from other men in the barracks.

The records associated with the Veteran's in-service hospitalizations reflect diagnoses of asocial personality, passive dependency reaction, manifested by difficulty getting along with contemporaries, temper spells, irritability, social seclusiveness, and stress.  These records also show a diagnosis of emotional instability reaction, chronic, severe, as well as an assessment of anxiety reaction.  Furthermore, the progress notes associated with the in-service treatment from September 1952 also indicate that the Veteran's symptoms were "highly suggestive of paranoid psychosis."  In the narrative history of the Veteran's illness as set forth in a September 5, 1952, clinical record, the examiner noted that the "symptoms of emotional instability clearly date[d] from adolescence."  However, there was no adequate history of distinct episodes until his time in service.  That same report indicated an onset of symptoms in 1951, per the Veteran's report.  At that time, the Veteran was caught driving with liquor in his vehicle, for which he was sentenced to jail time, as well as work on a chain gang.

Following November 1952, the service treatment records reflect no further relevant complaints or treatment, though he apparently remained hospitalized for the duration of his active duty and was discharged due to the diagnosis of emotional instability reaction.  Significantly, a November 1952 report indicated that the condition was not incurred in the line of duty and that it existed prior to service.  The February 1953 separation examination indicated normal psychiatric findings.

The December 1963 VA examination, also of record at the time of the challenged RO decision, reflects diagnoses of psychotic depressive reaction and schizophrenic reaction, paranoid type.  Here, the Board must take exception to an argument made by the parties of the July 2011 JMR.  On the fourth page, the JMR indicated that that Board did not provide an adequate statement of reasons or bases for its determination that the February 1964 rating decision did not contain CUE because "it did not account for the December 1963 private physician report where [the Veteran] was diagnosed with psychotic depressive reaction and paranoid-type schizophrenic reaction."  In this case, the Board notes that both the Board and the parties of the JMR inaccurately labeled the evidence at issue.  The only examination report reflecting diagnoses of psychotic depressive reaction and schizophrenic reaction, paranoid type, indicated that the Veteran was examined in December 1963.  The document itself, however, was not received by the RO until January 1964 (before the February 1964 rating decision).  Indeed, the Board reasonably identified this examination report as a VA examination (and not a private examination report as mislabeled by the parties of the JMR) as it included the Veteran's claim number at the heading of the report.  The Board simply misdated the VA examination.  As such, the Board already noted that this evidence was before the RO and considered at the time of the February 1964 rating decision.

After considering the pertinent evidence then of record, detailed in pertinent part above, the RO in February 1964 denied service connection for the claimed nervous condition.  The rating decision referenced the in-service hospitalizations for passive dependent reaction from September 5, 1952, to October 9, 1952, and for emotional instability reaction from October 10, 1952, to November 7, 1952, and from November 18, 1952, until discharge in February 1953.  The decision also noted a hospitalization in January 1964 for anxiety reaction.  The RO denied the claim, finding that the Veteran's claimed nervous disorder was a constitutional or developmental abnormality and was thus not a disability for VA compensation purposes.

Another of the Veteran's primary contentions, as expressed by his attorney in the February 2010 notice of disagreement, is that the RO committed CUE in failing to acknowledge or discuss the evidence suggesting a diagnosis of paranoid psychosis.  Specifically, he reasoned that because the basis for the RO's denial in February 1964 was that no disability for VA purposes had been shown, the failure to consider the evidence reflecting a psychiatric diagnosis for a service-connectable disability amounted to CUE.

In evaluating the claim, the Board concedes that the February 1964 rating decision, on its face, neglected to address the evidence indicating that the Veteran's symptoms were "highly suggestive of paranoid psychosis."  However, in order to prevail in this CUE claim, it must be undebatably shown that, but for such error, the outcome of the decision would have changed.  Again, in a true case of CUE, reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.

Although the February 1964 rating decision failed to address the in-service finding that the Veteran's symptoms were highly suggestive of paranoid psychosis, it is not undebatable that, had such evidence been expressly considered, the outcome would have changed.  Indeed, in light of the numerous diagnoses of a congenital or developmental disease shown in service, a reasonable person could quite conceivably conclude that, despite the 1952 notation of symptoms highly suggestive of paranoid psychosis, the in-service manifestations did more likely than not represent only a developmental condition unrelated to the post-service diagnoses of acquired psychiatric disorders, ultimately settled upon as schizoaffective reaction.  Indeed, the in-service hospital reports noted that the Veteran's symptoms "clearly dated from adolescence."  Moreover, a November 1952 record expressly indicated that the Veteran's disorder was not incurred in service and existed prior to service.  Additionally, the February 1953 separation examination indicated normal psychiatric findings, suggesting that although the Veteran was manifesting mental symptoms, such were attributable only to a development disorder, as opposed to any acquired psychiatric disability for which service connection could be granted.

One could quite legitimately argue that the evidence of record as of February 1964 sufficed to establish service connection for the claimed disability.  However, as discussed above, this is not the standard for finding CUE.  Indeed, it is not sufficient that a reasonable person could have granted service connection.  Rather, to achieve CUE, it must be found that entitlement to service connection was undebatable, and that no reasonable person could have reached another result.  As already discussed, such is not the case here.  Even accounting for the RO's failure to consider the in-service finding suggestive of paranoid psychosis, a reasonable person could still have denied the claim on the evidence of record.  See Russell v. Principi, supra.

One could also argue that the in-service finding suggestive of paranoid psychosis should have triggered a VA examination or similar development to clarify matters of etiology.  Arguably the RO failed in its duty to assist the Veteran, in this regard.  However, it is emphatically clear that a failure in VA's duty to assist does not constitute CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003).

In short, the RO's failure in February 1964 to specifically discuss the in-service notation that the Veteran's symptoms were highly suggestive of paranoid psychosis does not, in and of itself, constitute CUE.  Moreover, there is no other basis for a finding of CUE in the February 1964 rating decision.  

The JMR has also suggested that the Board did not adequately discuss the Veteran's contention that the post-service diagnoses of psychotic depressive reaction and paranoid-type schizophrenic reaction are compensable as they are considered "disabilities" under VA regulation and that the RO "erroneously mischaracterized" the Veteran's condition, amounting to CUE.

To be clear, and as addressed above in detail, the Board acknowledges that there was evidence of record at the time of the February 1964 rating decision that was indeed favorable to the Veteran's claim, including a service treatment report finding symptoms "highly suggestive of paranoid psychosis" and post-service diagnoses of acquired psychiatric disorders.  However, importantly, there is also evidence unfavorable to his claim, indicating a developmental condition that preexisted service.  It has not been demonstrated that the outcome would have been manifestly different if not for such error.  Simply stated, the evidence is debatable, and the high standard for CUE is not satisfied.  

Therefore, the February 1964 rating decision denying service connection for a claimed nervous condition remains intact, and the current effective date of August 23, 2000, for the grant of schizoaffective disorder stands.  Any other potential bases for an earlier effective date are beyond the scope of the instant appeal.

Additionally, the Board finds that the subsequent February 1965 rating decision is also devoid of CUE.  The only evidence added to the record between February 1964 and February 1965 was a private physician's letter dated in January 1965.  That communication reflected that the Veteran had been under the physician's care since 1963 with a serious psychiatric illness characterized by frequent episodes of depression and emotional instability, with irritability and hostile outbursts.  The treating physician found that "(p)robably the basic difficulty is schizophrenia."  The physician went on to state that history "...indicates that this psychiatric illness began while (the Veteran) was in military service."  He also stated that the Veteran received treatment for this same condition while in service.

The RO, in its February 1965 rating decision, concluded that the private physician's letter had no impact on their earlier determination that service connection was not warranted.  The Board finds no CUE with respect to such determination.  Again, an award of service connection was potentially possible based on the evidence then of record, but as repeatedly stated, this is not the test for CUE.  As there was in-service evidence suggestive of a personality disorder, a reasonable person could have reached the conclusion that the claimed psychiatric disorder did not have its onset in service.  Moreover, as discussed previously, CUE cannot be based on a failure to assist in the development of the claim, and thus the RO's decision to not seek a clarifying opinion as to the nature of the in-service symptoms cannot enable a grant of the benefit sought here.

At this juncture, the Board notes that the JMR took issue with a specific allegation of CUE as to the February 1965 rating decision, which was not addressed in the January 2011 Board decision.  The Veteran, through his representative, contends that the Veteran was entitled to the "presumption of soundness" and that VA lacked the "clear and unmistakable proof" required by the regulations in effect at the time of the Veteran's original claim based on evidence then of record to find that he had a disability which preexisted service, constituting CUE.  

Parenthetically, the Board notes that the discussion of the presumption of soundness would be more appropriately addressed with allegations of CUE as to the February 1964 rating decision.  However, in the interest of clarity and to accurately address the specific contentions made by the Veteran regarding the February 1965 rating decision as instructed by the JMR, the Board will proceed accordingly.

Although the Veteran's enlistment examination from July 1959 indicated no psychiatric abnormality and that a September 1952 service treatment report indicated, in part, that there was no adequate history of distinct episodes until his time in service, that same treatment report also explicitly noted that symptoms of emotional instability clearly dated from adolescence.  In addition, as mentioned above, a November 1952 service treatment report noted that the Veteran's condition was not incurred in the line of duty and that it existed prior to service.  In short, the RO determined that the Veteran had a constitutional or developmental abnormality, implicitly finding that the condition preexisted service.

Based on the evidence available at the time of the rating decisions at issue, the Board is unable to find that any failure to apply the presumption of soundness constitutes CUE in this case.  In finding that the condition had existed prior to service, the February 1964 rating decision (and the subsequent February 1965 rating decision) implicitly determined that the presumption of soundness had been rebutted by clear and unmistakable evidence.  Indeed, the adjudicators must have determined that the information of record, to include the service treatment records indicating a problem which began before enlistment, constituted clear and unmistakable evidence that the condition existed prior to service, and was not aggravated during service.  As discussed, the record contains evidence that the Veteran had emotional and psychiatric problems prior to service that would support such a determination.  Therefore, the Veteran's disagreement with this determination would amount to no more than a disagreement with how the facts were weighed.  As repeatedly explained, this does not constitute CUE.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).

Having not found CUE as to either the February 1964 or February 1965 rating decisions, the current effective date of August 23, 2000, for the grant of schizoaffective disorder stands.  Again, any other potential bases for an earlier effective date are beyond the scope of the instant appeal.



ORDER

The February 1964 and February 1965 rating decisions denying service connection for a claimed nervous condition and psychosis having not been shown to contain CUE, the appeal is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


